Blandford, J.
1. Suit was brought on a promissory note by Betts, as administrator of Samuel Lee, against McWilliams and S. J. Lee, as administrator of G.'W. Lee, deceased, and judgment by default was rendered for the principal and interest cMie on the note against the defendants. S. J. Lee, as administrator, paid off the judgment, had it transferred to him, and proceeded by motion to have the suretyship of his intestate for the other defendant entered of record and to obtain an order for the control of the judgment and execution. Issue was joined, and the record in the original case, when tendered in evidence, was objected to, because the judgment was not against S. J. Lee, as administrator, to be levied of the property of his intestate'in his hands to be administered :
E. W. Hammond; J. T. Spence, for plaintiff in error.
F. H. Dismuke, for defendant.
Held, that the record was propérly admitted, whether the judgment against the administrator was right or wrong, because it was the-foundation of the proceeding, because it was a judgment rendered by default by the court against the defendants, and because, if McWilliams was the principal and Lee was his surety, it did not concern the former whether the judgment against the administrator of the latter was right or wrong.
2. The verdict was supported by the evidence, and there was no-error in refusing a new trial.
Judgment affirmed.